"When in a court of equity, the cause or subject of controversy is a legal chose in action which has been assigned, the assignor, if the legal title remains in him, or if the assignment is not absolute and unconditional, or if its extent or validity is disputed, must be made a party, that he may be bound by the decree, and future litigation or a multiplicity of suits prevented. * * * In any case, he is a proper party, because of his connection with the subject-matter of suit, and the privity of contract existing between him and the assignee, and the party bound by the chose in action." (Italics supplied.) Broughton v. Mitchell, 64 Ala. 210.
Moreover, "to the rule which in general prohibits the joinder of parties having no interest in the suit there is an exception, which in a suit attacking a transaction as fraudulent renders permissible the joinder as defendant of a party to the fraud." Johnston v. Little, 141 Ala. 382, 387,37 So. 592.
For the purposes of this appeal, we may concede, without deciding, that the First National Bank of Columbia, and Malone and Koonce, as partners, were not necessary parties to the bill of complaint.
But unquestionably, under either of the principles above declared, the allegations of the amended bill show that they are proper parties. They were assignors of the choses in action covering the alleged balances due from complainant; they repeatedly exacted of him usurious interest; and, with fraudulent collusion, through the manipulations of a single common agent they shifted the nominal ownership of these debts from one of these parties to the other, for the purpose of evading the defense of usury if it should be attempted — so the bill plainly charges.
We are therefore constrained to hold that the demurrers to the amended bill were improperly sustained, and a decree will be here rendered overruling the several demurrers of the bank and of Malone and Koonce.
On the showings of the bill, and on the evidence submitted, the complainant is entitled to an accounting, but manifestly we cannot proceed now to a final decree on the merits of the case, because the respondents named are entitled to their day in court. The cause is therefore remanded for further proceedings.
Reversed, rendered, and remanded.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur.
                              On Rehearing.